
	
		II
		112th CONGRESS
		2d Session
		S. 3627
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to
		  reauthorize the Overseas Private Investment Corporation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Overseas Private Investment
			 Corporation Reauthorization Act of 2012.
		2.Issuing
			 authoritySection 235(a)(2) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)) is amended by
			 striking 2007 and inserting 2015.
		
